Before PRESSLEY, J., Spartanburg, July, 1887.
The opinion of the court was delivered by
The action in this case was brought to set aside a deed for a tract of land executed by the plaintiff to the defendant, upon the ground that the plaintiff being weak-minded and thus liable to imposition, was in fact imposed upon by the defendant and thus induced to execute the deed. The case does not rest upon the ground that the plaintiff was non compos mentis — absolutely incapable of making a contract — but *Page 473 
it is rather based upon the ground that the plaintiff was a person of such weak understanding as to be easily imposed upon, and that defendant, taking advantage of his condition, induced him to make the deed in question without adequate consideration. It was not necessary, therefore, for the plaintiff to show that he was mentally incapable of making a contract. As is said in 1Story Eq. Jur., section 238, quoted with approval in Banker v.Hendricks, 24 S.C., 13: "The doctrine, therefore, may be laid down as generally true, that the acts and contracts of persons who are of weak understanding, and who are thereby liable to imposition, will be held void in Courts of Equity, if the nature of the act or contract justify the conclusion that the party has not exercised a deliberate judgment, but that he has been imposed upon, circumvented, or overcome by cunning, artifice, or undue influence." This being, in our judgment, the legal principle by which the plaintiff's case must be tested, we will proceed to consider the case under the light of such principle.
The issues in the action were referred to a referee for trial, whose report will be found in the "Case." From this report it appears that the consideration stated in the deed was "five dollars, natural love and affection, and a proper support and maintenance for plaintiff for life," though the defendant in his answer alleges that he had a claim on, or interest in, the tract of land, under the will of Samuel Gaston, and the surrender of this claim was a part of the consideration and inducement for the execution of the deed. The referee found, in effect, that the plaintiff was a person of such weak understanding that he could be easily imposed upon, and that defendant, taking advantage of such weakness, induced the plaintiff to execute the deed for an inadequate, though not grossly inadequate, consideration, the land in his judgment being worth three thousand dollars, and he recommended that the deed be set aside and possession of the land restored to the plaintiff, in whose hands it should be liable to defendant for the amount of money expended by him in permanent improvements on the land, after deducting therefrom the value of the rents, less any amounts paid to plaintiff. Indeed, the referee seems to have been of opinion that the plaintiff did not have sufficient *Page 474 
mental capacity "to enter into such a bargain and sale of his land."
The case was heard by Judge Pressley upon this report, accompanied by all the testimony, with the exceptions filed thereto by the defendant. His honor disagreed with the referee and, on the contrary, found that the plaintiff had sufficient capacity to make the deed; that it was not obtained by any undue influence, and, on the contrary, was a good arrangement for the plaintiff. He therefore rendered judgment that the report of the referee be overruled and the deed be established as a good and valid conveyance. From this judgment the plaintiff appeals upon the several grounds set out in the record.
Inasmuch as there is a direct conflict between the referee and the Circuit Judge as to the facts, we find it necessary to examine carefully the testimony which is all set out in the "Case." The result of this examination constrains us to say that we cannot concur in the conclusions reached by the Circuit Judge. While there is a conflict of testimony as to whether the plaintiff had sufficient mental capacity to execute the deed in question, there seems to be no conflict as to the fact that he was a person of weak mind, though the witnesses differ as to the extent of that weakness. Setting out with that fact as established, it seems to us that the real inquiry in the case is, not, as both referee and Circuit Judge seem to have supposed, whether the plaintiff had sufficient mental capacity to make a contract, but whether the defendant, taking advantage of the acknowledged weakness of mind of the plaintiff, by undue influence induced him to execute the deed. We do not, for a moment, suppose that any such influence was used at the time the deed was signed in the office of the judge of probate. The character of the witnesses then present, some of whom are known to the court, is such as to forbid such an imputation. But if any improper influences were used, the natural inference would be that the defendant would not venture, in the presence of such witnesses, to resort to any improper means, but would have brought such agencies to bear beforehand upon what little mind the plaintiff bad.
A careful study of the evidence has impressed us with the conviction that the defendant had impressed the plaintiff with the *Page 475 
belief that, if he did not execute the deed, he would prosecute his claim against the land under the will of Samuel Gaston, and the whole property might be lost by the expenses of litigation. This appears not only from the testimony of the plaintiff, but the defendant in his answer, as well as in his testimony, says that the relinquishment of this claim constituted a part of the consideration of the deed; and yet, singular to say, no such consideration is mentioned in the deed. Why? The defendant knew that this claim had been previously settled, for we find in the "Case" a copy of a receipt signed by defendant, bearing date April 20, 1885, nine days before the deed was executed, whereby the defendant acknowledged the receipt from Elizabeth A. Gaston, executrix of A.P. Wakefield, of one thousand and fifty-eight dollars, "in full of amount to equalize me with Thomas J. Gaston, under the will of Samuel Gaston, in a final settlement, as provided in the will of her testator," and J.D. Leonard, who was one of the subscribing witnesses to the deed, was a subscribing witness to said receipt. It looks very much as if the release of this claim, which manifestly constituted a material, if not the main, consideration, was omitted from the deed, because one of the subscribing witnesses, J.D. Leonard, who is represented to be a person of good character, knew, from having signed the receipt as a witness, that the defendant had already received full satisfaction therefor.
Inasmuch, however, as Leonard, in his testimony, says: "The papers were all signed at same time — receipts on settlement and deed" — it may be possible that there is a clerical error in the date of the receipt above referred to (though, of course, we cannot undertake to decide cases, except upon the papers as presented to us), we will assume, for the sake of argument, that such was the fact. Even then we do not understand why that which we have no doubt was the main consideration which induced the plaintiff to sign the deed, should have been omitted. But in addition to this it seems to us that the claim was wholly unfounded, and the defendant must have known it to be so; and we can well understand how such a claim could have been used to excite the fears of a weak-minded person to such an extent as to induce him to do that which he otherwise would not have done. *Page 476 
The facts upon which the claim rests are as follows: Samuel Gaston died, leaving a widow and two children — the plaintiff and the mother of defendant. By his will he gave his whole property to his wife for life, or during her widowhood, and after her death or marriage, the land in question was given to the plaintiff at a valuation of seventeen hundred dollars, and certain other property, valued at six hundred and twelve dollars, was given to defendant's mother. The will directed that upon a final settlement of the estate the two children should be made equal. Upon the death of defendant's mother, he, being her sole heir, became entitled to her interest under the will of Samuel Gaston, and, as such, became entitled to receive from the estate of Samuel Gaston an amount sufficient to make up to him the difference between the value of the property devised to plaintiff — seventeen hundred dollars, and the value of the property given to his mother, six hundred and twelve dollars. But it appears that A.P. Wakefield, who was executor of the will of Samuel Gaston, provided by his will that the defendant should be paid out of his estate a sum sufficient to make him equal with plaintiff. Now, as it was the duty of Wakefield, as executor of Samuel Gaston; to make provision for the equalization required by the will of his testator, and as he did so by his will, we do not see what shadow of claim the defendant could have upon the land devised to plaintiff, at least until the provision made by the executor had proved insufficient for the purpose. But this, so far from being the case, as the event has shown, the provision made by the executor has, infact, proved sufficient, and has been accepted.
We think that the defendant must have known, and his conduct shows that he did know, that this was a groundless claim. It does not appear that any steps were taken to enforce this claim, or even any mention made of it until about the time this deed was obtained from the plaintiff. It is true that the defendant does say in his answer, "That for some time previous to the date of the deed * * * the defendant had tried to induce the plaintiff and the executors of said will to pay to him the amount necessary to equalize them in the legacies and devises under the will, which they refused to do;" but when he goes on the stand to testify, where he would be subjected to the ordeal of a cross-examination, *Page 477 
he says nothing of the kind. On the contrary, what he then says would rather leave the impression that nothing had been said about this claim, until the plaintiff shortly before the deed was executed, came to him, as he says, and asked if he "would not take care of him and take charge of the place, and I told him I would if he would make me safe in the trade," and even then this claim was not mentioned, for he says: "Nothing said then further in reference to trade. Afterwards he agreed to make deed to me. This deed was in settlement of money coming to me from Samuel Gaston's estate and from plaintiff." Now, if either defendant or his mother ever had any claim on the land devised to plaintiff, it would have arisen upon the death of the life-tenant, the widow of Samuel Gaston. When she died is left in some doubt by the testimony. One of the witnesses, Thomas P. Gaston, says she died "in the fall of 1864 or spring of 1865," while another witness, T.J. Wakefield, says she died in 1885. All the circumstances show that this latter date could not have been the correct date, and may possibly be a misprint. If the old lady died in the spring of 1865, then the claim, if it ever existed, would have been presumed paid by lapse of time, as the deed was executed on April 29, 1885.
But in this confusion of dates we are unwilling to rest our decision upon this ground. The defendant in his testimony also says: "Mr. Anthony Wakefield provided that I should be made equal with plaintiff in his will. It would take over $1,000 to make me equal with plaintiff. I got a note for $1,058 to make me equal with plaintiff. I thought I was to get half of the real estate also to make me equal with plaintiff." The absurdity of this statement, so patent upon the face of it, shows that defendant knew that this pretensive claim, which he used as a means of extorting from the fears of this weak-minded person a deed for every foot of land which he possessed, was totally groundless. According to that statement he would receive not only the $612 worth of property under the will of his grandfather, but in addition thereto the $1,058 from the estate of the executor, Wake-field, which he chose to accept in the note of a third person, a part of which he says has been paid, and also "half of the real estate" — at least $850, amounting in all to $2,520, while the *Page 478 
plaintiff would only receive $850. Such a mode of equalization, however much it might commend itself to a person capable of taking advantage of a weak-minded relative, can seareely receive the sanction of a Court of Equity.
Both the referee and the Circuit Judge seem to have proceeded upon the theory that in order to maintain this action it was necessary to show that the plaintiff was incompetent mentally to make this deed. But, as we have said above, this is not essential, and we do not rest our decision upon that ground. On the contrary, we do not think that the testimony was sufficient to show that the plaintiff was not possessed of sufficient mental capacity to make a contract, but we think it does show that the plaintiff was a person of such weak intellect as to render him liable to imposition, and that the defendant taking advantage of his condition, did impose upon him by exciting his fears in reference to a pretensive claim, known to be groundless, set up by defendant for the purpose of inducing him to do that which he otherwise would not have done. Upon this ground we think the deed should be set aside, allowing the defendant just compensation for such permanent improvements as he may have put upon the land, after deducting therefrom the value of the rents, less any amount paid to or advanced for plaintiff by the defendant.
It is urged, however, that the trade was a good arrangement for the plaintiff, and there is not only much testimony to support that conclusion, but it has also been adopted by the Circuit Judge. But even if this be so, we do not understand that it would be sufficient to support the transaction. A person cannot be compelled to dispose of his property even upon advantageous terms, nor can he be induced to do so by the use of such means as a Court of Equity would condemn. We must say, however, that we cannot agree that this was an advantageous trade for the plaintiff. Conceding that the testimony shows that the annual income from the property, in the condition in which it was at the time the deed was executed, was but little, if anything, more than would be sufficient to support the plaintiff, yet no security whatever was provided for the performance of the covenant for such support. The defendant might, in a very short time, through improvidence or misfortune, become totally unable to *Page 479 
provide for the maintenance of the plaintiff; and it seems to us, justice and fair dealing required that some security should have been given; and the fact that it was not done is another evidence that the defendant was looking alone to his own interest, regardless of the welfare of his weak-minded relative. In this respect the case is much stronger than the case of Banker v.Hendricks, supra, for there the covenant for support was secured by a mortgage on the property conveyed.
The judgment of this court is, that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for the purpose of carrying out the views herein announced.